DETAILED ACTION
This office action is in response to amendment filed on Jan. 05, 2021.
Claims 14 and 18-20 have been amended.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Moorthi et al. (US Pub. No. 20140282400 A1 hereinafter “Moorthi”), and in view of Carter (US Pub. No. 20080307415 A1 hereinafter “Carter”) and further view of Mehalingam (US Pub. No. 20130042221 A1 hereinafter “Mehalingam”) and Harrop (US Pub. No. 20100138825 A1 hereinafter “Harrop”)
Per claims 1, 14, and 20 (Currently Amended)
A method of executing an application, comprising:
Moorthi discloses
running a static analysis on the application and dependencies of the application ([0047] “the analysis component 116 can identify failed tests and analyze prior versions of the application, code, environment, dependencies, etc.”)
Moorthi does not disclose
obtaining a template specifying one or more virtualized environments in which the application is executable.
Carter discloses
obtaining a template specifying one or more virtualized environments in which the application is executable ([0005] “Templates, in a library, each define a computing configuration of at least one virtual machine and any application to be executed by the virtual machine.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi with the teaching of Carter to include obtaining a template specifying one or more virtualized environments in which the application is executable in order to provide a method to establish the user applications so as to enforce policy or governance and/or computing resource availability.
Moorthi and Carterdo not disclose
generating, based on the static analysis, a settings file specifying a set of system variables of a system, each system variable being an integration point between the application and a component of the system.
Mehalingam discloses
generating, based on the static analysis, a settings file specifying a set of system variables of a system ([0024] “The system further comprises a control file generator module that generates a control file storing the impacted variables”), each system variable being an integration point between the application and a component of the system ([0037] “performs analysis of impacted variables within the program component, across programs through program calls and across applications/programs through files respectively.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi and Carter and further including generating, based on the static analysis, a settings file specifying a set of system variables of a system, each system variable being an integration point between the application and a component of the system as taught by Mehalingam in order to enables an automatic comprehensive impact analysis to perform a field expansion thereby facilitating reduction in the false positives in various legacy or mainframe applications.
Moorthi, Carterdo and Mehalingam do not disclose
generating, based on the settings file and the template, a set of environment configurations for the system; and executing, by the system, the application in each environment configuration of the set of environment configurations.
But Harrop discloses
generating, based on the settings file and the template, a set of environment configurations for the system ([0012] “according to the determined bundle environment, and the configuration unit automatically generates a system configuration from the selected conventions and adds the generated system configuration to the application program”); and 
executing, by the system, the application in each environment configuration of the set of environment configurations ([0013] “a runtime execution environment arranged to execute an application program with respect to a plurality of resources”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carterdo and Mehalingam and further including generating, based on the settings file and the template, a set of environment configurations for the system; and executing, by the system, the application in each environment configuration of the set of environment configurations as taught by Harrop in order to provide a the configuration file defines how an application will interact with the various resources provided by the computer system, and defines how the computer system needs to be adapted in order to support the application.

Per claims 3 and 16
The rejection of claims 1 and 14 are incorporated
Carter further discloses
wherein the template specifies a virtual machine ([0005] “Templates, in a library, each define a computing configuration of at least one virtual machine and any application to be executed by the virtual machine.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi with the teaching of Carter to include the template specifies a virtual machine in order to provide a method to establish the user applications so as to enforce policy or governance and/or computing resource availability.

Per claim 8

Mehalingam further discloses
wherein the set of system variables includes a file system type ([0024] “The system further comprises a control file generator module that generates a control file storing the impacted variables along with their data type.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi and Carter and further including the set of system variables includes a file system type as taught by Mehalingam in order to enables an automatic comprehensive impact analysis to perform a field expansion thereby facilitating reduction in the false positives in various legacy or mainframe applications.

Per claims 9 and 17
The rejection of claims 1 and 14 are incorporated
Harrop further discloses
wherein the set of system variables includes network connectivity ([0035] “When running the application 100, the host computer system 200 will often communicate with various other back-end computers such as a set of database servers 50.  FIG. 1 is only an illustrative example and many other specific network configurations will be apparent to those skilled in the art.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carterdo and Mehalingam and further including the set of system variables includes network .

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Moorthi, and in view of Carter, Mehalingam and Harrop and further view of Yamato (US Pub. No. 20180113734 A1 hereinafter “Yamato”)
Per claims 2 and 15
The rejection of claims 1 and 14 are incorporated
Moorthi, Carter, Mehalingam and Harrop do not disclose
wherein the template specifies a container.
But Yamato discloses
wherein the template specifies a container ([0045] “An abstract template is a configuration template in which the server type such as a bare metal, a container, or a virtual machine”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including the template specifies a container as taught by Yamato in order to provide a method that could run in a single physical machine by segregating the resources of the physical machine for each user space, which represents the unit of the container, while sharing the kernel space of the OS.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Moorthi, and in view of Carter, Mehalingam and Harrop and further view of Magenheimer (US Pub. No. 20050188374 A1 hereinafter “Magenheimer”)
Per claim 4
The rejection of claim 1 is incorporated
Moorthi, Carter, Mehalingam and Harrop do not disclose
wherein the set of system variables includes at least one of an environment variable.
But Magenheimer discloses
wherein the set of system variables includes at least one of an environment variable ([0016] “during the boot-up process of the computer system a global variable is set to indicate whether the OS is being used by the computer system as a native or as a virtualized OS.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including the set of system variables includes at least one of an environment variable as taught by Magenheimer in order to a global variable is set during the computer system's boot-up process to identify whether the OS is to be used as a native or as a virtualized OS.

Per claim 5
The rejection of claim 4 is incorporated
Magenheimer further discloses
wherein the environment variable is a global variable that is set for an operating system ([0023] “a global variable is set to reflect whether the OS is being used as a native OS or as a virtualized OS.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including the environment variable is a global variable that is set for an operating system as taught by Magenheimer in order to a global variable is set during the computer system's boot-up process to identify whether the OS is to be used as a native or as a virtualized OS.

Per claim 6
The rejection of claim 4 is incorporated
Magenheimer further discloses
wherein the environment variable is set by the system ([0023] “a global variable is set to reflect whether the OS is being used as a native OS or as a virtualized OS.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including the environment variable is set by the system as taught by Magenheimer in order to a global variable is set during the computer system's boot-up process to identify whether the OS is to be used as a native or as a virtualized OS.

Per claim 7

Magenheimer further discloses
wherein the environment variable is set by a user ([0069] “in certain embodiments, enable a user to interact with computer system 700 in order to input information thereto.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including the environment variable is set by a user as taught by Magenheimer in order to a global variable is set during the computer system's boot-up process to identify whether the OS is to be used as a native or as a virtualized OS.

Claims 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Moorthi, and in view of Carter, Mehalingam and Harrop and further view of Pyle (US Pub. No. 20160335100 A1 hereinafter “Pyle”)
Per claims 10 and 18 (Currently Amedned)
The rejection of claims 1 and 14 are incorporated
Moorthi, Carter, Mehalingam and Harrop do not disclose
generating a first environment configuration and a second environment configuration, wherein the first environment configuration is based on placing a first set of inputs from the settings file into the template, and the second environment configuration being based on placing a second set of inputs from the settings file into the template.
But Pyle discloses
generating a first environment configuration and a second environment configuration, wherein the first environment configuration is based on placing a first set of inputs from the settings file into the template, and the second environment configuration being based on placing a second set of inputs from the settings file into the template. ([0004] “at least one computer program is configured via a user interface defined at least in part according to a configuration template, the data processing system comprising execution time data and at least a first configuration control, a second configuration control and a third configuration control…rendering a first user interface based on the user interface portion of the first configuration control, receiving first user input through the first user interface…identifying the second configuration control based at least in part on evaluating at least part of the operational portion of the first configuration control…rendering a second user interface based on the user interface portion of the identified second configuration control, and receiving second user input through the second user interface”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including generating a first environment configuration and a second environment configuration, wherein the first environment configuration is based on placing a first set of inputs from the settings file into the template, and the second environment configuration being based on placing a second set of inputs from the settings file into the template. as taught by Pyle in order to provide a configuration control for presentation based upon data provided via user input to any number of rendered configuration controls.

Per claims 11 and 18
The rejection of claims 10 and 14 are incorporated
Pyle further discloses
wherein the first environment configuration is different from the second environment configuration (see paragraph [0004]-[0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including the first environment configuration is different from the second environment configuration as taught by Pyle in order to provide a configuration control for presentation based upon data provided via user input to any number of rendered configuration controls.

Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Moorthi, and in view of Carter, Mehalingam and Harrop and further view of Rasch et al. (US Pub. No. 20110145789 A1 hereinafter “Rasch”)
Per claims 12 and 19 (Currently Amended)
The rejection of claims 1 and 14 are incorporated
Moorthi, Carter, Mehalingam and Harrop do not disclose
determining whether the application was successfully executed in a first environment configuration of the set of environment configurations; and storing into a database an indication that the application did not successfully execute in the first environment 
But Rasch discloses
determining whether the application was successfully executed in a first environment configuration of the set of environment configurations; and storing into a database an indication that the application did not successfully execute in the first environment configuration in response to a determination that the application was not successfully executed in the first environment configuration ([0080] “The method 800 includes executing 802, on at least one processor, an application deployment process to deploy at least one set of configuration settings stored in a memory device of an application configuration environment to an application instance in an application execution environment…further includes writing 804 data to a deployment log representative of application deployment process actions performed and an indicator of success of each of the performed actions and storing 806 the deployment log on a data storage device [database]….presenting 810 a view of the retrieved deployment log data, such as in the user interface 700 of FIG. 7.  In some embodiments, the view provides a summary of actions performed and actions that were not successful.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including determining whether the application was successfully executed in a first environment configuration of the set of environment configurations; and storing into a database an indication that the application did not successfully execute in the first environment configuration in response to a determination 

Per claims 13 and 19
The rejection of claims 12 and 14 are incorporated
Rasch further discloses
flagging the first environment configuration as unsuccessful via an entry in the database ([0053] “The data written to the deployment log [store on data storage device. See paragraph 0080] for each activity may also include one or more indicators of success or failure [flag as unsuccessful in deployment log] of the respective activity”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Moorthi, Carter, Mehalingam and Harrop and further including flagging the first environment configuration as unsuccessful via an entry in the database as taught by Rasch in order to provide a method for monitoring application instance configurations and deploying application process actions performed and an indicator of success/fail of each of the performed actions.

Response to Arguments
Applicant’s arguments filed on Jan. 05, 2021 have been fully considered but they are not
persuasive.
In the remarks, Applicant argues that:
(a)	Applicant's arguments with respect to claims 1, 14, and 20, the cited references, alone, or
in any combination, fail to teach or suggest “generating, based on the settings file and the template, a set of environment configurations for the system; and executing, by the system, the application in each environment configuration of the set of environment configurations.”
Examiner’s response:
Examiner disagrees.
Harrop discloses generating, based on the settings file and the template, a set of environment configurations for the system [0012] “according to the determined bundle environment, and the configuration unit automatically generates a system configuration from the selected conventions and adds the generated system configuration to the application program”
Harrop further discloses “the configuration unit” in [0012] “the configuration unit selects one or more conventions, which provide fragments or templates of configuration” and in [0013] “a configuration unit arranged to configure the application program ready for deployment into the runtime execution environment”.
Accordingly, Harrop discloses the configuration unit provided templates of configuration and the configuration unit may refer to a group of setting to generate a set of configurations for the system.
Further, Harrop discloses “executing, by the system, the application in each environment configuration of the set of environment configurations” in [0012] “according to the determined adds the generated system configuration to the application program, whereby the dependencies of the application program upon the relevant library resources are then configured based on at least the automatically generated system configuration.” & [0013] “a computer system comprising a runtime execution environment arranged to execute an application program with respect to a plurality of resources, wherein the application comprises a plurality of bundles and each of the bundles comprises a metadata which declares one or more dependencies of the application onto the plurality of resources, one or more classes which execute using the plurality of resources and/or a user configuration to configure the application program with respect to the plurality of resources [the application program executes in different environment configurations].”
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 1, 14, and 20.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191